83 F.3d 428
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alberto M. MENDEZ, Petitioner-Appellant,v.James H. GOMEZ;  Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 95-55461.
United States Court of Appeals, Ninth Circuit.
Submitted April 10, 1996.*Decided April 12, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
We review de novo, Grady v. United States, 929 F.2d 468, 470 (9th Cir.1991), and affirm for the reasons stated in the magistrate judge's report and recommendation filed on December 14, 1994 and adopted by the district court on January 9, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3